BEAM, Circuit Judge,
concurring specially.
I concur in Parts I, II, and III of the court’s opinion and in the imposition of sanctions. I also concur in the affirmance of the district court’s interpretation of Arkansas Rule of Evidence 503 as set forth in Part IV of the opinion, but only insofar as the district court ruling affects the issue raised by Dr. Lewis on appeal.
Our opinion notes that Judge H. Franklin Waters, United States District Judge for the Western District of Arkansas, has now construed Rule 503(d)(3) in accordance with the argument advanced by appellant Hall. Were we writing on a clean slate in this appeal, I would lean toward Judge Waters’s analysis. We are not so writing, of course, because of the proceedings already undertaken in the district court and because of Judge Woods’s analysis of the privilege.
I believe that Judge Woods’s interpretation is tenable, and one that will permit discovery and trial in this litigation to proceed without great injustice. Accordingly, I register my limited concurrence in the affirmance. I hope, however, that the Arkansas Supreme Court will find it appropriate to settle this important issue in the near future.
The court’s opinion correctly points out that Judge Woods based his sanction order, in part, on his interpretation (and, presumably, Hall’s purported misinterpretation) of Rule 503(d)(3). This was error. While I support the order of sanctions on other grounds, the order should not have been bottomed in any way upon a dispute as to what Rule 503(d)(3) permits or precludes.
As shown by the good faith disagreement between eminent Judges of the Eastern and Western Districts of Arkansas, it is evident that Hall’s interpretation is also tenable. In my view, then, it is wrong for a sanction to have been imposed on the basis of the privilege. If a lawyer is subject to sanctions simply because he has disagreed with a judge over the reading of a rule of evidence or procedure, the unwarranted chilling effect upon the adversarial process is obvious.